Case 1:18-mj-01006-CLP Document 31 Filed 06/14/19 Page 1 of 1 PagelD #: 76

UNITED STATES DISTRICT COURT

 

 

EASTERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA MOTION AND ORDER DISMISSING
THE COMPLAINT WITHOUT
V. PREJUDICE
Saodat Egamberdieva

CASE NUMBER: 18-M-1006

 

 

MOTION FOR AN ORDER DISMISSING THE COMPLAINT WITHOUT PREJUDICE

The United States of America hereby moves to dismiss the complaint without prejudice as to the above named
defendant. Counsel for defendant (where applicable), Edward Crisonino , does not oppose this motion.

 

[-] Defendant is in custody and should be released.

[| Defendant is incarcerated on another matter and should not be released

[|] Defendant is not in custody and was released on a bond not secured with property.

[x} Defendant is not in custody and was released on a bond secured with property.

[| Defendant is not in custody and is not released on a bond. .

Tune 13, 2019 AEee Fe an

 

 

Date ASSISTANT U.S. ATTORNEY Andrew D. Grubin
ORDER DISMISSING THE COMPLAINT WITHOUT PREJUDICE

The United States having moved to dismiss the complaint without prejudice and there being no opposition,
the motion to dismiss the complaint without prejudice is granted and any outstanding underlying warrants are
hereby vacated. .

(i The United States must cooperate with defendant or his counsel in promptly executing all
documents necessary to vacate any liens recorded against property and sureties securing the bond.

 

SO ORDERED.
S | Chott. Biles
a /4/19 _ Ab Bees _
DateJ een TES MAGISTRATE JUDGE
Hon. Clferyl L. Pollak

TO: THE UNITED STATES MARSHAL FOR THE EASTERN DISTRICT OF NEW YORK

1) Itis further Ordered that the United States Marshals Service for the Eastern District of New York
release the above named defendant. ;

4 [tis further Ordered that the United States Marshals Service for the Eastern District of New York not
release the above named defendant since he is incarcerated on another matter.

 

 

Date UNITED STATES MAGISTRATE JUDGE
Hon. Cheryl L. Pollak

 
